SWYGERT, Senior Circuit Judge,
dissenting.
The majority opinion vacates the district court’s orders in this case based on a determination that P.O.W.E.R. had no standing to bring this suit. It concludes, therefore, that the district court lacked subject matter jurisdiction. I would vacate the district court’s preliminary injunction order and dismissal order on the ground that the case is now moot; however, because I believe P.O. W.E.R. had standing to bring suit and that it is a “prevailing party” within the meaning of 42 U.S.C. § 1988,1 would affirm the district court’s award of attorneys fees to P.O.W.E.R.
P.O.W.E.R., a coalition of twenty-one Chicago civil rights, welfare rights, and community rights organizations, was formed in the belief that the relatively limited extent to which the poor participate in the political process had contributed to the development of governmental policies adverse to their interests. P.O.W.E.R.’s goal was to increase the number of poor persons registered to vote and secure political change through the electoral process. In pursuit of this goal, P.O.W.E.R. decided to organize several non-partisan voter registration drives in which P.O.W.E.R. would associate with and organize persons eligible for public assistance and unemployment compensation benefits; inform them of their legal rights, including the right to vote; discuss with them the need and available opportunity to register to vote; and make registration facilities immediately accessible to them.
The first registration drive was conducted in August and September 1982 in accordance with an agreement between P.O.W. E.R., the Chicago Board of Election Commissioners (“BOE”), and state officials representing the Illinois Department of Public Aid (“IDPA”), and the Illinois Department of Labor (“IDOL”). P.O.W.E.R. volunteers conducted this registration drive by speaking with potential registrants in the waiting rooms of thirty IDPA and IDOL offices, by providing vans and card tables as facilities at which people could register outside the offices, and by assisting BOE employees, who were the only individuals with statutory authority to take voter registrations at temporary registration sites. Ill.Rev.Stat. ch. 46, § 6-50.3 (1981). In light of its success in registering more than 42,000 people, P.O.W.E.R. proposed a second voter registration drive to begin on November 8, 1982 and continue until January 17, 1983. This proposal differed from the original agreement in that P.O.W.E.R. insisted that the voter registration take place inside the IDPA and IDOL offices after December 1, 1982 because of cold weather. In responding to P.O.W.E.R.’s new proposal, the state officials refused to allow BOE registrars to enter the waiting rooms of IDPA and IDOL offices for the purpose of registering voters.
P.O.W.E.R. then brought this suit claiming that the state defendants’ policy prohibiting voter registration inside the waiting rooms violated P.O.W.E.R.’s first and fourteenth amendment rights of free speech, assembly, and association. P.O.W.E.R. argued that having registrars available to potential registrants was an integral part of its expression encouraging voter registration and its association with potential registrants. The district court issued a preliminary injunction order against enforcement of the state policy prohibiting on-site voter registration, and directed the state defendants to permit two P.O.W.E.R. volunteers and one BOE registrar access to the waiting rooms under guidelines set by the court.1 The injunction was based, in part, on the court’s findings that the state defendants’ policy had prevented P.O.W.E.R. from conducting its registration drive, that P.O.W. E.R. had demonstrated a reasonable likelihood of success on the merits of their constitutional claim, and that the state defendants had failed to prove that their policy was content neutral or served any legitimate or significant governmental interest. *175After the second registration drive was successfully completed in accordance with the court’s order, the district court granted P.O.W.E.R.’s motion for a voluntary dismissal and P.O.W.E.R.’s motion for an award of attorneys fees and costs.
The state defendants have appealed the preliminary injunction order, the dismissal order, and the fee award. After oral argument in this court, P.O.W.E.R. moved to dismiss as moot the appeals of the preliminary injunction and dismissal orders based on an affidavit stating that P.O.W.E.R. had been disbanded and on the Illinois legislature’s approval of the governor’s amendato-ry veto to previously-enacted Senate Bill 1301.2 The newly-approved legislation amends the provisions of Illinois law governing voter registration. The amendments, in part, require the BOE to appoint the officials or members of bona-fide state civic organizations as deputy registrars, and permit the volunteer deputy registrars to staff temporary places of registration. 1984 Ill.Legis.Serv.....(West). More importantly for purposes of this appeal, the legislation also amends the Illinois Public Aid Code, Ill.Rev.Stat. ch. 23, § 12-4, and The Unemployment Insurance Act, Ill.Rev.Stat. ch. 48, § 615, by adding a new provision to each which states that IDPA and IDOL respectively, “shall make [its offices] available for use as temporary places of registration.” 1984 Ill.Legis.Serv..... (West).
P.O.W.E.R. argues, based on these recent developments, that the controversy is no longer capable of repetition and is therefore moot. In light of P.O.W.E.R.’s affidavit and the new legislation, the case is now moot. Because the preliminary injunction has expired and the issues presented are no longer “live,” see Murphy v. Hunt, 455 U.S. 478, 481-82, 102 S.Ct. 1181, 1182-83, 71 L.Ed.2d 353 (1982) (per curiam), this controversy is justiciable only if it satisfies the “capable of repetition, yet evading review” exception to the live controversy requirement. See DeFunis v. Odegaard, 416 U.S. 312, 94 S.Ct. 1704, 40 L.Ed.2d 164 (1974) (per curiam); Southern Pacific Terminal Co. v. Interstate Commerce Commission, 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911). This exception, however, does not save the instant controversy from mootness.
The “capable of repetition, yet evading review” doctrine is limited to the situation where two elements exist: (1) the challenged action was too short in duration to be litigated fully before it ceased, and (2) there is a reasonable expectation that the same complaining party will be subjected to the same action again. Murphy, supra, 455 U.S. at 482, 102 S.Ct. at 1183; Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 348, 46 L.Ed.2d 350 (1975) (per curiam). A mere theoretical possibility of a recurrence is insufficient to satisfy the second element, rather there must be a “demonstrated probability” that the same controversy will occur again involving the same complaining party. Murphy, supra, 455 U.S. at 482-83, 102 S.Ct. at 1183-84; Weinstein, supra, 423 U.S. at 149, 96 S.Ct. at 348.
In this case there no longer is a reasonable probability that P.O.W.E.R. will be prevented from conducting a voter registration drive by a state official’s decision to prohibit all on-site voter registration in IDPA and IDOL offices. This situation would recur only if P.O.W.E.R. reorganized to conduct a voter registration drive in IDPA or IDOL waiting rooms and if state officials prohibited the on-site registration. Neither party demonstrates that P.O.W.E.R. plans to reorganize. If P.O.W.E.R. should reorganize, not only is the content of any registration drive proposal uncertain, but the state officials’ response to such a proposal is also speculative. While the parties disagree as to the extent of the state officials’ obliga*176tions under the new legislation, the statute expressly precludes the option of a blanket prohibition on voter registration in IDPA and IDOL offices. Thus the recurrence of the same controversy is not likely, and the nature of any other controversy is only speculative. Such a theoretical possibility does not supply a justiciable controversy at this time.
Regardless of whether the underlying controversy is now moot, however, the state defendants argue that a decision on the merits must be made to determine the propriety of the district court’s award of fees and costs to P.O.W.E.R. Their position is that P.O.W.E.R. is not a “prevailing party” within the meaning of 42 U.S.C. § 1988 unless this court decides that P.O.W.E.R. was entitled to the relief it sought. This argument, however, is contrary to the decisions of several courts of appeals, which have held that a dispute over an attorneys fees award does not preserve an underlying controversy which otherwise has become moot on appeal. Bishop v. Committee on Professional Ethics and Conduct of the Iowa State Bar Association, 686 F.2d 1278, 1290 (8th Cir.1982); United States v. Ford, 650 F.2d 1141, 1143 (9th Cir.1981), cert. denied sub nom. Midwest Growers Cooperative v. United States, 455 U.S. 942, 102 S.Ct. 1437, 71 L.Ed.2d 654 (1982); Doe v. Marshall, 622 F.2d 118, 119-20 (5th Cir.1980), cert. denied, 451 U.S. 993,101 S.Ct. 2336, 68 L.Ed.2d 855 (1981); Bagby v. Beal, 606 F.2d 411, 414 (3d Cir.1979). Although this circuit has yet to decide this issue, the state defendants provide no authority for their position and I am persuaded that the merits of a moot controversy should not be decided because of a dispute over attorneys fees.
The only issue remaining, therefore, is whether the district court’s award of attorneys fees should otherwise be reversed. In a number of cases, courts have held that a dismissal of the underlying controversy because of mootness does not preclude an award of attorneys fees. See, e.g., Bishop, supra, 686 F.2d at 1290; Williams v. Alioto, 625 F.2d 845, 847-48 (9th Cir.1980), cert. denied, 450 U.S. 1012, 101 S.Ct. 1723, 68 L.Ed.2d 213 (1981); Doe v. Marshall, supra, 622 F.2d at 118; Bagby, supra, 606 F.2d at 414-15. Furthermore, particularly where the district court had granted the plaintiff the relief requested based on a determination of the likelihood of success on the merits, the plaintiff should be considered a “prevailing party,” and therefore is entitled to attorneys fees, even if the relief was preliminary in nature. Coalition for Basic Human Needs v. King, 691 F.2d 597 (1st Cir.1982); Williams, supra, 625 F.2d at 847-48. See also Deerfield Medical Center v. City of Deerfield Beach, 661 F.2d 328, 339 (5th Cir.1981); Doe v. Marshall, supra, 622 F.2d at 118; Bagby, supra, 606 F.2d at 415-16. But cf. Smith v. University of North Carolina, 632 F.2d 316 (4th Cir.1980). Consequently, the fee award in this case should not be reversed.
The majority concludes, however, that the fee award must be vacated because the district court lacked subject matter jurisdiction over the controversy and therefore had no power to award attorneys fees. Because I believe that P.O.W.E.R. satisfied the Article III requirements for standing and therefore conclude that subject matter jurisdiction was not lacking, I do not agree that the fee award must be vacated.
Article III limits the federal judicial power to those disputes where the plaintiff can show that he personally suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant, Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99, 99 S.Ct. 1601, 1607, 60 L.Ed.2d 66 (1979), and that the relief sought is likely to cure or redress the injury. Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472, 102 S.Ct. 752, 758, 70 L.Ed.2d 700 (1982). The “actual injury” requirement reflects several implicit policies embodied in Article III. It assures that courts will resolve legal issues in a concrete factual context, with a realistic appreciation for the implications of their decisions. Valley Forge, supra, 454 U.S. at 472, 102 S.Ct. at 758. Similarly the “actual injury” requirement seeks to ensure that decisions to litigate will be made by those who would be directly affected by the outcome, and not those who seek only to vindicate their value preferences. Sierra Club v. Morton, 405 *177U.S. 727, 740, 92 S.Ct. 1361, 1368, 31 L.Ed.2d 636 (1972).
Giving due regard to the concerns underlying the injury requirement, and applying that requirement to this case, P.O.W.E.R.’s allegations3 have satisfied the Article III standing requirements.4 The majority’s argument that P.O.W.E.R. was not injured is plausible only because it ignores that the state officials’ prohibition on on-site voter registration was in response to P.O.W.E.R.’s registration drive proposal, and that the obvious effect of the prohibition would have been to interfere with, if not to preclude, P.O.W.E.R.’s drive had the district court not enjoined enforcement of the state’s policy. P.O.W.E.R. was not just asking the state to cooperate in its goals, it was asking state officials to permit it to conduct a voter registration drive in certain offices. Even though state officials did not prohibit P.O. W.E.R. from speaking to recipients and applicants, they prohibited an integral part of P.O.W.E.R.’s proposed drive — making registration facilities immediately available, with BOE’s consent, to potential registrants with whom P.O.W.E.R. volunteers had spoken. P.O.W.E.R.’s association with potential registrants and its communication of the importance of voter registration would have been effectively diminished; its ultimate message concerning government policies that affect the poor and the unemployed would have been diluted.
P.O.W.E.R. was requesting assistance from the state officials only in the same way that many groups and individuals may request government officials to make public places available for the exercise of first amendment activities. Demonstrations, marches, and pamphleting organized to advance certain beliefs or goals would not take place on public property without the cooperation of public officials. Yet when official decisions stand as obstacles to such activities, the groups or individuals organizing the activities have standing to challenge those decisions. Likewise, P.O.W.E.R. was challenging the state officials’ decision prohibiting on-site voter registration — the only obstacle to their organized activity.
P.O.W.E.R.’s allegations provided a concrete factual situation in which the first amendment issues it raised could be decided. It was not seeking to vindicate its value preferences, it was seeking review of a state policy that would have precluded its voter registration drive. The outcome of the litigation directly affected P.O.W.E.R.’s activities. While it also created additional voter registration opportunities for unemployment compensation and public assistance recipients and applicants, this result should not defeat P.O.W.E.R.’s standing, particularly when potential registrants could choose not to avail themselves of the opportunities. P.O.W.E.R. has shown actual injury and none of the concerns underlying the Article III requirement suggest otherwise. Consequently, P.O.W.E.R. had standing to bring this suit, and it is entitled to attorneys fees for achieving the relief it sought.

. Under the agreement covering the first registration drive, P.O.W.E.R. was allowed to place up to three volunteers in each waiting room and up to three additional volunteers outside each office.


. The Illinois House of Representatives and the Illinois Senate originally passed Senate Bill 1301 on July 1, 1983. On September 26, 1983, Governor Thompson, in exercising his amenda-tory veto power, added certain provisions and deleted others. The Senate and the House approved the Governor’s changes on October 19, 1983 and November 3, 1983, respectively. Governor Thompson then certified the bill and it became law on January 5, 1984. Pub.Act 83-1059. See Ill. Const, art. IV, § 9(e). Under the Illinois Constitution, the effective date of the legislation will be July 1, 1984. Ill. Const, art. IV, § 10.


. When considering standing, the allegations of the plaintiffs complaint must be accepted as true. Gladstone, Realtors, supra, 441 U.S. at 109, 99 S.Ct. at 1612.


. Because standing is being addressed here as a matter of subject matter jurisdiction, it would be improper to consider any additional prudential limitations on standing.